DETAILED ACTION
Claims 1-2, 6-13 and 21-24 are pending.  Claims 3-5 and 14-20 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via phone by Ryan Gleitz (Reg. No. 62,164) on November 26, 2021.
The application has been amended as follows:
Claim 24 is cancelled.

TitleAPPARATUS CONTROLLING BATHROOM APPLIANCE LIGHTING BASED ON USER IDENTITY


REASONS FOR ALLOWANCE
Claims 1-2, 6-13 and 21-23 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Mann U.S. Patent Publication No. 20020007510 teaches smart bathroom fixtures and systems, Spero U.S. Patent Publication No. 20120206050 teaches an illumination system with directional lighting, the English translation of Peng Chinese Patent Publication No. CN106292566 teaches an intelligent bathroom system and bathroom mirror, Ando U.S. Patent Publication No. 20170231067 teaches a lighting control system, Griffin et al. U.S. Patent No. 3639920 teaches a programmed plumbing service and Ophardt et al. U.S. Patent Publication No. 20170215655 teaches an interactive bathroom mirror.
None of these references taken either alone or in combination with the prior art of record discloses an apparatus comprising: a light source array comprising one or more directional light sources; a communication interface configured to receive user data generated at a first bathroom appliance including a mirror, the user data indicative of an identity of a user; 
an apparatus comprising: a light source array comprising one or more directional light sources; a communication interface configured to receive user data generated at a first bathroom appliance, the user data indicative of an identity of a user; and 4a controller configured to analyze the identity of the user and activate the one or more directional light sources associated with a second bathroom appliance in response to the identity of the user; a memory including a lookup table for a plurality of users and user sequences for appliances within a predetermined distance of at least one of the directional light sources in the light source array, wherein the controller is configured to access the memory according the identity of the user to select the one or more activated directional light sources, wherein at least one of the user sequences referenced in the lookup table indicates the first appliance and the first time and the second bathroom appliance and a second time, wherein the controller is configured to activate a first directional light source during the first time to illuminate at least a portion of the first bathroom appliance and activate a second directional light source during the second time to illuminate at least a portion of the second bathroom appliance, as in independent claim 21.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119